Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

DETAILED ACTION
Claims 1, 2, 5 – 9, 12 – 15, and 18 - 19 are pending in the application.
Claims 3, 4, 10, 11, 16, and 17 are cancelled. 
Claims 1, 8, and 15 are independent. 
This action is Final based on a new 35 U.S.C. §103 prior art reference that was necessitated by the applicant’s amendment; see MPEP §706.07(a).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 2, 8 - 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US PG Pub. No. 20210128942) in view of Moore-Ede et al. (US PG Pub. No. 20210290973), herein “Moore-Ede.” 

Regarding claim 1,
Pederson teaches a computer-implemented method, (Par. 0078: “to perform operations. For instance, the memory device(s) 350 can store computer readable instructions that when executed by the one or more control device(s) 340 cause the one or more control device (s) 340 to control the power circuit 310 based on a defined light profile according to example embodiments of the present disclosure.”)  comprising:
generating a plurality of forecast circadian rhythms (circadian profiles) based on a plurality of circadian rhythm data generated (Par. 0187: “A "model," as used herein, refers to a construct that is trained using training data to make predictions or provide
probabilities for new data items, whether or not the new data items were included in the training data. For example, training data can include items with various parameters  e.g., patient biometrics) and a known result (e.g., a circadian rhythm based on measured melatonin levels). A new data item can have parameters that a model can use to assign an expected result for the new data item, such as an expected circadian rhythm given biometric data. As another example, a model can be a probability distribution resulting from the analysis of training data, such as a likely shift amount
occurring in a given circadian rhythm based on an analysis of a large number of identified shifts. Examples of models include: neural networks, support vector machines, decision trees, Parzen windows, Bayes, clustering, reinforcement learning, probability distributions, and others. Models can be configured for various situations, data types, sources, and output formats.”  Par. 0030: “effects of one or more particular medications on multiple patients' circadian rhythms can be analyzed to determine a mapping of the one or more medications to circadian rhythm disruptions. Such a mapping is referred to herein as a "circadian profile" for the particular one or more medications. A circadian rhythm "disruption," as used herein, refers to an alteration in a circadian rhythm such as a shift in peak melatonin, an increase or decrease in melatonin amounts, etc. In some implementations, these circadian profiles can be based on data gathered from one or more of the following: medication clinical trials, including study participant specifics ( e.g. age, gender, weight index, other disease states, etc.) and sleep tracker data and/or sleep diaries from study participants, patient feedback to medical providers in clinical practice, or data gathered through patients' use of the disclosed circadian rhythm entrainment platform.” See also the remainder of paragraph 0030.) by a corresponding plurality of mobile computing devices (Par. 0033: “direct melatonin measurements may be too difficult to obtain or may be otherwise unavailable. The disclosed technology can instead obtain a patient's circadian rhythm by extrapolating from available data gathered for the patient. As previously referenced, mobile phones, fitness trackers, and 'smart' watches, available commercially, are able to track sleep/wake patterns and disruptions, amount of activity, heart rate, and other biometric factors over time. This information can be supplied to a circadian rhythm entrainment platform, e.g. via Bluetooth® or other such communication technologies.” See also Moore-Ede and “wearable devices.”) 
Pederson does not teach that the occupants or patients (individuals as in Moore-Ede) that have circadian profiles are recognized as occupants of a certain area such as a room or building and control lighting depending on the identified persons in the room.  However, Moore-Ede does teach of a plurality of occupants1 of a building, wherein the building has a building automation system; (Par. 0034: “Circadian Potency conversion factors, waveform descriptions, and algorithms are disclosed which enable the Spectral Power Distribution (SPD) of light sources in a room to be measured at a fixed point in the room (e.g. table top, floor, or wall or ceiling or light fixtures) and to be converted into the active effective SPD and Circadian Potency of the vertical illuminance at the room occupants' eyes. The biologically relevant spectral and intensity characteristics of light is the light entering the room occupant's eyes and the conversion factors enable the Circadian Potency of to be estimated without requiring room occupants to wear or be equipped with wearable or portable devices to record corneal (eye level) light spectral exposure.” Par. 0088: “Controller circuits can be utilized to control the transition of lighting from the circadian night optimized light and the circadian day optimized light. In some embodiments, a single combined lighting is provided that is tunable between spectral profiles associated with the circadian night optimized light and the circadian day optimized light. Tunability can include the use of filters, tunable phosphor designs, light emitting devices having different lighting profiles responsive to different voltage/power inputs, among others.” Par. 0299: “…control systems ( e.g. building lighting management)…”  See also Par. 0091, 0093, 0260.) 
training a machine learning model for the building automation system to perform an ambient setting classification (wavelengths of light emitted by the building lighting management system; and categorizing these wavelengths for a particular age of occupants. Moore-Ede teaches groups and bins.) based on the plurality of forecast circadian rhythms and the plurality of occupants; (Par. 0281: “For example, to achieve optimal white color and avoid the yellowing of light which occurs with the removal of blue wavelengths, the Circadian Potency SSD function indicates that light wavelengths less than 420 nm will have minimal influence (less than 20% of maximum stimulation) on circadian function at night. The CS function in contrast predicts 420 nm light will have 40% of maximum stimulation and thus would be unsafe and unhealthy to use at night. The Circadian Potency model disclosed here teaches the use of 400-420 nm light, and in particular, 415-420 nm light is a feature that can be included in the SPD of lights designed for nighttime (sunrise to sunset) used to provide light of an attractive white color which are depleted of blue wavelengths.” Par. 0282: “Using light wavelengths in the 415-420 nm range allows the construction of light SPDs that increase alertness and performance. (FIG. 39, 40) 420 nm light has been shown to promote and sustain significantly higher levels of alertness in human subjects than blue or red light (Revell et al 2006). This is an attractive and valuable feature of an SPD but would be predicted by the CS model to have a highly circadian disruptive effect. In contrast the Circadian Potency model disclosed here teaches this is a feature that can be included in the SPD of lights designed for nighttime (sunrise to sunset) use to increase and optimize human alertness and performance.” See also Par. 0064, 0077, 0091, 0093, 0211, 0235, 0260, 0289, 0363, 0369, and 0370. These paragraphs teach control the group of wavelengths based on the age of occupants.  Examiner’s Note – Moore-Ede teaches a Circadian Potency SSD function and a Circadian Potency model teach the elements of deciding when to control the ambient lighting using predicted circadian profiles and occupants of a room depending on their age.) 
identifying a plurality of room occupants of a room disposed within the building; (Par. 0364: “Sensing systems 510 can include light sensors, such as networked lux meters, etc., which track not only the power of light, but also the spectral makeup of light. The circadian stimulating properties can be tracked in accordance with various control systems, and the overall circadian effect based on the Circadian Potency SSD can be tracked for various individuals exposed to the light. Accordingly, the Circadian Potency SSD and controllable lighting thereof can be utilized in conjunction with access management or timesheet systems to more accurately track and manage circadian functioning of individuals within, for example, a workstation. Circadian Potency SSD can be optimized based on desired circadian timings, and error values and deviations can be tracked.” Par. 0211: “In an experiment, salivary melatonin samples for each human subject were collected at hourly intervals between 8 pm and 8 am for each night of exposure under each of the selected white light sources and analysed for melatonin concentration using standard laboratory procedures. The area under the curve (AUC) of the curve of melatonin levels during the nocturnal rise and fall of melatonin concentration between 8 pm and 8 am was calculated for each individual subject, and the mean melatonin AUC for groups comprising 7 to 12 individuals for each lighting condition was determined.”) 
and determining a plurality of ambient settings for an ambient system operated by the building automation system by performing the ambient setting classification for the identified room occupants; (0041: “In accordance with other aspects, depending on the age, gender, or ethnicity of an individual, The Circadian Potency SSD described can have a negatively skewed asymmetric distribution around the circadian optimized peak, and the circadian optimized peak determined in a subsequent more comprehensive analysis of the data is at approximately 472 nm (e.g., +/−1, 3, 5, 7 nm). In variant embodiments, the circadian optimized peak is selected from the group of wavelengths consisting of 470, 471, 472, 473, 474, 475, 476, 477, 478, 479, and 480 nm.” Par. 0064: “In an embodiment, the circadian optimized peak is selected from the group of wavelengths consisting of 480, 481, 482, 483, 484, 485, 486, 487, 488, and 489 nm when illuminated environment occupants include at least one occupant whose age is greater than 50 years of age.” Par. 0211: “In an experiment, salivary melatonin samples for each human subject were collected at hourly intervals between 8 pm and 8 am for each night of exposure under each of the selected white light sources and analysed for melatonin concentration using standard laboratory procedures. The area under the curve (AUC) of the curve of melatonin levels during the nocturnal rise and fall of melatonin concentration between 8 pm and 8 am was calculated for each individual subject, and the mean melatonin AUC for groups comprising 7 to 12 individuals for each lighting condition was determined.” Par. 0077: “In an embodiment, the circadian night optimized trough is selected from the group of wavelengths consisting of 480, 481, 482, 483, 484, 485, 486, 487, 488, and 489 nm when illuminated environment occupants include at least one occupant whose age is greater than 50 years of age.” See also Par. 0260.) 
and determining a trade-off ambient setting based on the plurality of ambient settings. (Par. 0372: “A controller circuit 500 may receive the light measurements in the form of electronic signals, and in some embodiments, the controller circuit may capture readings in wavelength designated "bins" (e.g., specific ranges), which are then associated with different weighting based on the spectral power distribution for circadian functioning as described herein. Specific bins may be established for discrete wavelength ranges, such as groups of 1, 3, 5 nm ranges, and correspond to the Circadian Potency SSD function described herein.” See also Par. 0092, 0373, and Par. 0259 (that teaches trade-offs between spectral elements and human alertness.   Examiners Note – See also Yadav Par. 0035, 0073, and 0097 and “priority” as related to different light profiles for occupants and different spaces.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the computer method that generates statistical circadian profiles of patients from mobile devices and control lighting based on the patient(s) profiles as in Pederson with using a model or function such as a Circadian Potency SSD function or Circadian potency model that performs groupings between wavelengths of light and the age of occupants of a room and uses these groupings to weigh the effect of light between the occupants given a group of occupants in a room and controlling the lighting as Moore-Ede in order to optimize human behavior by regulating the circadian timing and eliminate disruption of human circadian timing in the workplace which may lead to ill-health. (Par. 0004 and 0005) 


Regarding claim 2,
Pederson and Moore-Ede teach the limitations of claim 1 which claim 2 depends. 
Pederson also teaches collecting the circadian rhythm data from the
mobile computing devices.  (Par. 0068: “At block 402, process 400 can obtain patient data indicative of a circadian rhythm. In some implementations, this data can include measurements of the patient's melatonin at various points in a time period. For example, melatonin measurements can be taken every 2-3 hours over a 24-72 hour period. Such measurements can be taken by a melatonin assay, e.g., using blood, urine, or saliva. In some implementations, the patient data can be indications of the patient's activity (e.g., sleep activity, level of movement, etc.), gathered by a mobile phone, fitness tracker, or other wearable device or sensor, taken over a time period. In some implementations, the melatonin assay or activity tracking can be performed by a user device, which may be able to connect with a patient's mobile device or a network to provide readings to the circadian rhythm entrainment platform.”)

Regarding claims 8 - 9, 
they are directed to a computer program product comprising program instructions stored on a computer readable storage medium2 to implement the method set forth in claims 1 - 2, respectively.  Pederson and Moore-Ede teach the claimed method of steps in claims 1 - 2.   Pederson also teaches a computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations in paragraph 0139.  Therefore, Pederson and Moore-Ede teach a computer program product comprising program instructions stored on a computer readable storage medium, to implement the method of steps, in claims 8 - 11.

Regarding claim 15,
it is directed to a computer processing circuit with a computer-readable storage medium to implement the method set forth in claim 1. Pederson and Moore-Ede teach the claimed method of steps in claims 1 - 2.   Pederson also teaches a processor (paragraph 0158) and a computer-readable storage medium storing instructions (claim 9). Therefore, Pederson and Moore-Ede teach a processor and a computer program product comprising program instructions stored on a computer readable storage medium, to implement the method of steps, in claims 15 - 16.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Moore-Ede in further view of Ciccarelli et al. (PG Pub. No. 20180318602), herein “Ciccarelli.” 

Regarding claim 5,
Pederson and Moore-Ede teach the limitations of claim 1 which claim 5 depends. 
Pederson may also implicitly teach the elements of claim 5; however, Ciccarelli explicitly teach that the plurality of different machine learning models corresponding to a plurality of ambient systems operated by the building automation system. (Par. 0040: “The model 150 may indicate CI levels within the space 170. For example, model 150 may describe an intensity, a color, or a color temperature of incident light at one or more sub-locations within the space 170, such as at a work surface, near a window, at a particular area within the room (e.g., along a wall, within an office cubicle), or any other suitable sub-location. In some implementations, the model 150 may include one or more additional models, such as for one or more sub-locations within space 170. For example, if the space 170 is a large area or includes sub-locations with widely varying levels of incident light (e.g., a sports arena), model 150 may include an additional model describing a particular sub-location (e.g., a sports field, a seating section, an interior corridor). In some implementations, the model 150 may include a value indicating a CI level of space 170 (or a sub-location). The value may be represented as a unit of exposure to circadian impact (e.g., circadian stimulus unit, equivalent melanopic lux), as a percentage, as a qualitative value (e.g., “low” or “high” CI levels), or as any other suitable representation.” See also Par. 0005 – 0007, 0033 – 0039, and 0080.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the computer method that generates statistical circadian profiles of patients from mobile devices and control lighting based on the patient(s) profiles as in Pederson with using a model or function such as a Circadian Potency SSD function or Circadian potency model that performs groupings between wavelengths of light and the age of occupants of a room and uses these groupings to weigh the effect of light between the occupants given a group of occupants in a room and controlling the lighting as Moore-Ede with having more than one circadian model that is associated with both locations and levels of light as in Ciccarelli in order to achieve a strategic circadian impact for an individual and use distributed circadian models to achieve the same circadian strategy in various environments. (Par. 0080)

Regarding claim 12, 
it is directed to a computer program product comprising program instructions stored on a computer readable storage medium to implement the method set forth in claim 5.  Pederson, Moore-Ede, and Ciccarelli teach the claimed method of steps in claim 5.     Therefore, Pederson, Moore-Ede, and Ciccarelli teach a computer program product comprising program instructions stored on a computer readable storage medium, to implement the method of steps, in claim 12.

Regarding claim 18, 
it is dependent on claim 16 and is directed to a system to implement the method set forth in claim 5.  Pederson and Moore-Ede teach the elements of claim 16 and Pederson, Moore-Ede, and Ciccarelli teach the claimed method of steps in claim 5.   Therefore, Pederson, Moore-Ede, and Ciccarelli teach the system, to implement the method of steps, in claim 18.


Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson in view of Moore-Ede in further view of Hebeisen et al. (PG Pub. No. 20200208469), herein “Hebeisen.” 

Regarding claim 6,
Pederson and Moore-Ede teach the limitations of claim 1 which claim 6 depends. 
They do not teach an ambient condition corresponding to a trade-off condition.  However, Hebeisen explicitly teach that identifying an ambient room having an ambient condition corresponding to the trade-off ambient setting. (Par. 0123: “ In various embodiments, a brightness model may be created by utilizing correlation, curve-fitting, modification factors (i.e. weighting), algorithms, and/or other mathematical relationships to one or more other variables associated with a structure (and/or locations of interest thereon) and/or the environment of a structure. For example, a brightness model may be created and/or refined by utilizing one or more of a clear sky model, measured BTU load information, modeled BTU load information, atmospheric information (altitude, humidity, pollution, and/or the like), measured total radiation, modeled total radiation, window orientation, window elevation, window azimuth, window size, window altitude, skyline information, and/or the like. Moreover, a brightness model may be created and/or modified by utilizing any suitable inputs or variables, as desired.” Par. 0066: “In one embodiment, an adaptive/proactive mode may be included. The adaptive/proactive mode may be configured to operate upon first installation for preset duration, whereby manual overrides of the automated settings may be logged and/or critical parameters identified which update the automated routines as to when a specific zone of shades should be deployed to a specific position. Averaging algorithms may be employed to minimize overcompensation. The manual override may be accomplished via a number of methodologies based on how accessible the capability is made to the occupant. In one embodiment, a manager or supervisor may be in charge of manually overriding the shade settings in order to mitigate issues where there may be a variance in comfort settings between individuals.” See also Par.0042, 0048, 0122, 0124, 0224 and claim 1.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the computer method that generates statistical circadian profiles of patients from mobile devices and control lighting based on the patient(s) profiles as in Pederson with using a model or function such as a Circadian Potency SSD function or Circadian potency model that performs groupings between wavelengths of light and the age of occupants of a room and uses these groupings to weigh the effect of light between the occupants given a group of occupants in a room and controlling the lighting as Moore-Ede with weighting factors based on locations as in Hebeisen in order to control the shades according to a model that affects the circadian rhythms or circadian impact in a desired manner. (Par. 0124 and Hebeisen claim 14.) 

Regarding claim 7,
Pederson, Moore-Ede, and Hebeisen teach the limitations of claim 6 which claim 7 depends.  Hebeisen also teaches that comprising providing a notification to one of the room occupants indicating the identified ambient room. (A user may use the touch screen to select a motor zone and/or shade zone to provide control and/or obtain control and/or alert information about the shade position of that particular zone, current sky condition information, sky charts, global parameter information (such as, for example, local time and/or date information, sunrise and/or sunset information, solar altitude or azimuth information, and/or any other similar information noted herein), floor plan information (including sensor status and location) and the like. The touch screen may also be used to provide control and/or information about the brightness level of a local sensor, to provide override capabilities of the shade position to move a shade to a more desired location, and/or to provide access to additional shade control data that is captured for each particular zone. The browser, touch screen and/or switches may also be configured to log user-directed movement of the shades, manual over-rides of the shades, and other occupant-specific adaptations to ASC 100 and/or each shade and/or motor zone. As another example, the browser, touch screen and/or switches may also be configured to provide remote users access to particular data and shade functions depending upon each remote user's access level. For example, the access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access ASC 100, or to permit access to specific ASC 100 control parameters. Furthermore, the access controls may restrict/permit only certain actions such as opening, closing, and/or adjusting shades. Restrictions on radiometer controls, algorithms, and the like may also be included.”) 

Regarding claims 13 and 14, 
they are directed to a computer program product comprising program instructions stored on a computer readable storage medium to implement the method set forth in claims 6 and 7, respectively.  Pederson, Moore-Ede, and Hebeisen teach the claimed method of steps in claims 6 and 7.  Therefore, Pederson, Moore-Ede, and Hebeisen teach a computer program product comprising program instructions stored on a computer readable storage medium, to implement the method of steps, in claims 13 and 14.

Regarding claims 19 and 20, 
they are directed to a computer processing circuit with a computer-readable storage medium to implement the method set forth in claims 6 and 7, respectively.  Pederson, Moore-Ede, and Hebeisen teach the claimed method of steps in claims 6 and 7.   Pederson also teaches a processor (paragraph 0158) and a computer-readable storage medium storing instructions (claim 9). Therefore, Pederson, Moore-Ede, and Hebeisen teach a processor and a computer program product comprising program instructions stored on a computer readable storage medium, to implement the method of steps, in claims 19 – 

Response to Arguments

Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply in light of the new reference being used in the current rejection.  Examiner is persuaded by applicant's arguments that Pederson in view of Yadav does not disclose the amended elements of training a machine learning model for the building automation system to perform an ambient setting classification based on the plurality of forecast circadian rhythms and the plurality of occupants; performing the ambient setting classification for the identified room occupants. A new reference (Moore-Ede) is cited in this rejection and was necessitated by amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mott et al. (US PG Pub. No. 20050015122) teaches at least one model that represents a circadian state where sensors are on a mobile device.  Mott also teaches control lighting based on the circadian states. See paragraphs 0009, 0018, 0019, 0021, 0025, 0036 – 0039, 0062, 0073, 0092, 0099, 0118, and 0119. 

Yadav et al. (PG Pub. No. 20170245354), herein “Yadav” may also teach some elements of the independent claims. As in Par. 0043: “Aspects of the present disclosure can provide a number of technical effects and benefits. For instance, a lighting system can be configured to accommodate different defined light profiles for different users depending on the users that are present in a space illuminated by the lighting system. The different light profiles for each of the different users can be tailored based on various user characteristics, such as circadian entrainment for the user, health data for the user, user settings, user preferences, user calendar data, and other information. The lighting system can be configured to automatically adjust throughout the day depending on the presence of various users and time of day. Par. 0044: “The example technical effects and benefits discussed above can be provided by a light fixture according to example embodiments of the present disclosure. For instance, in some embodiments, the light fixture can include a first light emitting diode (LED) array having one or more LED light sources. The light fixture can include a second LED array having or more LED light sources. The light fixture can include a power circuit configured to provider to the first LED array and the second LED array according to a power distribution among the first LED array and the second LED array. The light fixture can include one or more control devices. The one or more control devices can be configured to control the power circuit to adjust the power distribution among the first LED array and the second LED array based at least in part on a signal indicative of a real time clock and a defined light profile associated with a user identified to be present in a space illuminated by the light fixture.” See also Par. 0047 that also teaches the identifying users in a space element.”  See non-final office action dated March 17, 2022. 

Moore-Ede (US PG Pub. No. 20180043130), (same inventor as the one used above in the current rejection), teaches many elements of the cited Moore-Ede reference.  Such as: identifying a plurality of room occupants of a room disposed within the building (Par. 0258: “There may also be more than one individual in a particular section of an environment at a given time, and there may be a need to coordinate the lighting in a manner that balances the needs of a group of individuals. In some embodiments, compromises may need to be made where the needs differ between individuals. For example, the individuals may not have the same current or desired circadian states. In these situations, the control system may need to cater to the individual whose circadian-protective needs are the greatest. For example, in a hypothetical situation where there is are three individuals, one in a biological late night state, one in a biological day state, and one in a biological early night (e.g., evening) state, all three of the individuals have differing circadian protective requirements. However, the system may identify that based on determinations from their respective electronic profiles, the biological early night individual will require the greatest level of attenuation. In this situation, the system may control the lighting provided to the individuals so that all three of the individuals are provided with light that is significantly attenuated in both green and blue wavelength ranges, despite such protection not necessarily being required for two of the individuals. These situations may be provided for through logical circuitry (e.g., physical logic gates on a chip implementing a maximum or minimum attenuation control logic) or software (e.g., an encoder that utilizes software based logical rules when encoding specific machine-readable commands for transmission to control the light sources). A combination of hardware and software controllers may also be utilized.”) 
	


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note –  See also Yadav paragraph 0050, 0003, and 0046.  
        2 Examiner’s Note – This medium does not include transitory signals; see specification paragraph 0070.